Filed 9/16/20 P. v. Juanes CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B302662
                                                          (Super. Ct. No. 2019008595)
     Plaintiff and Respondent,                                 (Ventura County)

v.

JAIME ARTHUR JUANES,

     Defendant and Appellant.


             In August 2019, Jaime Arthur Juanes pled guilty to
falsifying a vehicle identification number (Veh. Code, § 10803,
subd. (a)), and admitted that he had served a prior term in prison
(Pen. Code,1 § 667.5, subd. (b)). The trial court imposed a three-
year split sentence: two years on the underlying conviction, and
one year on the prison prior. The court ordered Juanes to serve
the first year of his sentence in county jail and the last two years
on mandatory supervision.



         1 Undesignated            statutory references are to the Penal Code.
              On appeal, Juanes contends, and the Attorney
General concedes, that he is no longer eligible for the one-year
prior prison term sentence enhancement. We agree. (See People
v. Jennings (2019) 42 Cal.App.5th 664, 681-682 [amendment to
section 667.5, subdivision (b) that restricts applicability of
sentence enhancement to prison terms served for sexually violent
offenses applies retroactively to cases not yet final on appeal].)
But the proper remedy is not to order the trial court to strike the
prison prior and leave the remaining two years of the sentence
intact, as Juanes contends.
              Senate Bill No. 136 (S.B. 136)—which restricted the
applicability of enhancements imposed pursuant to section 667.5,
subdivision (b)—“‘does not entitle defendants . . . “to whittle down
[their] sentence[s] ‘but otherwise leave [their] plea bargain[s]
intact.’”’” (People v. Stamps (2020) 9 Cal.5th 685, 706 (Stamps).)
If Juanes elects to pursue S.B. 136 relief, the trial court will be
able to withdraw its approval of the plea agreement if it cannot
fashion a new three-year sentence that does not include the
stricken enhancement. (Id. at pp. 706-707.) The prosecutor, too,
will be able to withdraw from the agreement if such a sentence
cannot be imposed. (Id. at p. 707.) Or perhaps the prosecutor
will “agree to modify the bargain to reflect [Juanes’s preferred]
downward departure in [his] sentence,” and the court will
approve the new plea. (Ibid.)
              Given these potential outcomes, it is “ultimately
[Juanes’s] choice whether to seek relief under [S.B. 136].”
(Stamps, supra, 9 Cal.5th at p. 708.) While he “has consistently
argued on appeal that [S.B. 136] should retroactively apply to
him, his argument has always been coupled with his claim that
the proper remedy [is] to simply allow the trial court to reduce




                                 2
his sentence by [one year] while otherwise maintaining the
remainder of the plea agreement.” (Ibid.) Because we have
rejected that claim, Juanes’s “calculus in seeking relief under
[S.B. 136] may have changed.” (Ibid.) He should now “be allowed
to make an informed decision whether to seek relief on remand.”
(Ibid.)
                          DISPOSITION
            The matter is remanded to the trial court for the
limited purpose of permitting Juanes the opportunity to request
relief pursuant to S.B. 136. In all other respects, the judgment is
affirmed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                                3
                    Nancy L. Ayers, Judge

               Superior Court County of Ventura

                ______________________________



             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.

            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Paul M. Roadarmel, Jr. and Stacy S.
Schwartz, Deputy Attorneys General, for Plaintiff and
Respondent.